DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
Claims 1 and 24-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1 and 24-28 are allowable because Berlin et al (Pub. No.: US 2014/0126914) and Palanisamy et al (US Patent No. 9,112,611), takes alone or in combination, fails to teach a plurality of remote Digital Access Units (DAUs) located at a Remote location, wherein the plurality of remote DAUs are coupled to each other and operable to transport digital signals between the plurality of remote DAUs; a central hub coupled to each of the plurality of remote DAUs; and a plurality of transmit/receive cells, each of the plurality of transmit/receive cells including a plurality of remote hubs, each of the remote hubs in one of the plurality of transmit/receive cells being in communication with the central hub using an optical communications path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

2.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berlin et al (Pub. No.: US 2014/0126914) discloses optical fiber based distributed radio frequency antenna systems.
Palanisamy et al (US Patent No. 9,112,611) discloses optical fiber based distributed antenna systems.



3.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
/HANH PHAN/Primary Examiner, Art Unit 2636